Citation Nr: 1756480	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left hip strain. 

2.  Entitlement to an initial compensable disability rating for left ankle strain. 

3.  Entitlement to an initial compensable disability rating for right knee strain. 

4.  Entitlement to an initial compensable disability rating for left knee strain. 

5.  Entitlement to an initial compensable disability rating for hemorrhoids. 

6.  Entitlement to an initial compensable disability rating for right shoulder strain. 

7.  Entitlement to an initial compensable disability rating for left shoulder strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2008 to June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The claims file has since been transferred to the Denver, Colorado RO. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2017.  A transcript is included in the claims file.  

The issues of entitlement to increased ratings for left hip strain, left ankle strain, right and left knee strain, right and left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During an April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw the issue of entitlement to an increased rating for hemorrhoids.

CONCLUSION OF LAW

For the issue of entitlement to an increased rating for hemorrhoids, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issue of entitlement to an increased rating for hemorrhoids and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See Board Transcript (April 11, 2017).  Accordingly, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

Entitlement to an initial compensable disability rating for chronic hemorrhoids is dismissed.


REMAND

The Veteran asserts his left ankle, bilateral knees, bilateral shoulders, and left hip disabilities warrant compensable initial evaluations. 

The Veteran testified before the undersigned Veteran's Law Judge in April 2017.  At that time, the Veteran asserted that while the range of motion findings were correct from the February 2017 VA examinations, the examinations failed to adequately describe his functional limitations.  Although the examiner noted no pain on movement, the Veteran reported this was incorrect as he has pain on movement of his knees, shoulders, left hip, and left ankle.  Additionally, although the February 2017 VA examiner noted no pain on weight bearing with the shoulders, the Veteran asserted he cannot hold his arms above his shoulders for very long until he gets tingling and numbness.  Finally, although the VA examiner indicated the Veteran's left hip flares every two months, during the Board hearing, the Veteran reported his left hip locks multiple times per month.  As it seems the Veteran's disabilities have worsened or were not adequately reported by the VA examiner, the Board finds new VA examinations are necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected knees, shoulders, left ankle, and left hip.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should make specific findings as to the point at which pain begins, and the extent and frequency of all physical symptoms.  The examiner should also include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Then, readjudicate the issues on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


